J-S60015-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: A.A., A MINOR,              IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                            Appellee



APPEAL OF: K.D.A., MOTHER

                                                     No. 1006 EDA 2016


                  Appeal from the Order Entered March 7, 2016
                 In the Court of Common Pleas of Wayne County
                     Civil Division at No(s): CP-64-DP-2-2014


BEFORE: SHOGAN, OTT, and STRASSBURGER,* JJ.

JUDGMENT ORDER BY SHOGAN, J.:                  FILED SEPTEMBER 12, 2016

       K.D.A. (“Mother”) appeals from the permanency review order entered

March 7, 2016, changing the permanency goal for A.A. (“Child”), born in

November of 2009, to adoption and changing the concurrent goal to

subsidized permanent legal custodian (“SPLC”), pursuant to section 6351 of

the Juvenile Act, 42 Pa.C.S. § 6301-6365.

       On January 17, 2014, Children and Youth Services (“CYS”) filed an

emergency petition for protective custody regarding Child, and obtained an

order granting the petition and placing Child in foster care. On January 21,

2014, CYS filed a petition for shelter care, which the trial court granted that

same day.        On February 19, 2014, the trial court adjudicated Child
____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-S60015-16


dependent pursuant to 42 Pa.C.S. § 6302(1). The trial court held a series of

permanency     review   hearings,   and   on   September    11,   2014,   found

aggravated circumstances as to M.S. (“Father”).       Additional permanency

review hearings were held, and on July 27, 2015, the trial court suspended

visitation with Mother and W.A. (“Maternal Grandfather”) until a therapist

introduced Child to Father. At a permanency review hearing on February 23,

2016, the trial court heard testimony from: CYS Assistant Director,

Amy Bass; Mother; Maternal Grandfather; Father; and D.S. (“Paternal

Grandmother”).    On March 7, 2016, the trial court entered a three-page

order that changed Child’s permanency goal.

      On March 28, 2016, Mother filed a notice of appeal along with a

concise statement pursuant to Pa.R.A.P. 1925(a)(2)(i) and (b), from the

March 7, 2016 order.        The trial court authored a Pa.R.A.P. 1925(a)

statement consisting of three sentences.

      Mother presents the following issue for our review:

      Whether the trial court below erred as a matter of law and/or
      abused its discretion in Ordering a Goal Change from
      Reunification to Adoption after first having suspended Mother’s
      visitation with (A.A.) seven (7) months earlier?

Mother’s Brief at 5.

      By failing to file a comprehensive written opinion with its order entered

on March 7, 2016, and/or a Pa.R.A.P. 1925(a) opinion, the trial court did not

provide a thorough analysis of the factors under section 6351(f) and (f.1) of

the Juvenile Act, which a trial court must consider at a permanency review

                                     -2-
J-S60015-16


hearing. See 42 Pa.C.S. § 6351(f) (providing that “[a]t each permanency

hearing, a court shall determine all of the [enumerated factors in subsection

(f)]. . .”1 (emphasis added); id. § 6351(f.1) (listing the alternatives available

to the juvenile court for the permanent placement of a dependent child).

See also In re R.J.T., 9 A.3d 1179, 1186, 1187 n.10 (Pa. 2010) (setting

forth the statutory factors and observing that a trial court is obligated to

consider them at a permanency review hearing); id. at 1198 (Orie Melvin,

J., dissenting) (opining that “[n]owhere in its opinion did the trial court

either acknowledge its duty pursuant to 42 Pa.C.S. § 6351(f) . . . nor did it

explain its evaluation of the considerations enumerated therein.             The

Superior Court was responsible for ensuring that the record represented a

comprehensive inquiry, and that the trial court applied appropriate legal

principles.”). Accordingly, we are constrained to remand this matter for the

trial court to set forth in detailed writing its evaluation of the evidence

concerning the factors in 42 Pa.C.S. § 6351(f) and (f.1), in an opinion to be

filed with this Court within thirty days of this Order.

       Case remanded with direction. Panel jurisdiction retained.




____________________________________________


1
  We also did not find any discussion by the trial court of the section 6351(f)
and (f.1) factors on the record at the permanency review hearing.



                                           -3-
J-S60015-16


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/12/2016




                          -4-